UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------x
MAURA E. LYNCH,
                    Appellant,            MEMORANDUM & ORDER
                                          18-CV-6893(JS)
          -against-

R. KENNETH BARNARD, STEPHEN S.
VACCARO, and UNITED STATES TRUSTEE,

                    Appellees.
-----------------------------------x
In re

MAURA E. LYNCH,
                      Chapter 7
                                        15-BK-74795 (AST)
                    Debtor.
-----------------------------------x
APPEARANCES
For Appellant:      Maura Lynch, pro se
                    P.O. Box 2340
                    Sag Harbor, New York 11963

For Appellees
Stephen S. Vaccaro: Lee Jeffrey Mendelson, Esq.
                    P.O. Box 2052
                    Aquebogue, New York 11931

R. Kenneth Barnard: Robert Kenneth Barnard, Esq.
                    3305 Jerusalem Avenue, Suite 215
                    Wantagh, New York 11793

                      David Blansky, Esq.
                      Gary F. Herbst, Esq.
                      Melanie A. Fitzgerald, Esq.
                      LaMonica Herbst & Maniscalco
                      3305 Jerusalem Avenue
                      Wantagh, New York 11793

United States
Trustee:              Alfred M. Dimino, Esq.
                      Office of the United States Trustee
                      Long Island Federal Courthouse
                      560 Federal Plaza
                      Central Islip, New York 11722
SEYBERT, District Judge:
                             Currently pending before the Court is an appeal filed by

Maura Lynch (“Debtor”), appearing pro se,1 from an order of the

United States Bankruptcy Court for the Eastern District of New

York               (“Bankruptcy                                Court”),     Judge     Alan     S.   Trust,   dated

November 19, 2018, denying Debtor’s motion for reconsideration of

an order granting in part Debtor’s applications for Federal Rule

of          Bankruptcy                          Procedure            2004       examinations    (“Reconsideration

Order”) in In re Maura E. Lynch, No. 15-BK-74795 (the “Bankruptcy

Proceeding”).                                (Recons. Order, D.E.2 1, at ECF pp. 5-16; Bankr.

D.E. 788.)                          For the reasons that follow, the appeal is DISMISSED

for lack of jurisdiction.

                                                                     BACKGROUND

                             The Court assumes the parties’ familiarity with the

facts and extensive procedural history of this case.                                                    The facts

recited here are repeated as necessary for resolution of this

appeal.

I.            The State Action

                             The Bankruptcy Proceeding followed a contentious divorce

action in New York Supreme Court, County of Suffolk, filed by


1 Although she is currently proceeding pro se, Debtor has been
represented by different counsel throughout the Bankruptcy
Proceeding.

2 All references to this Court’s docket (No. 18-CV-6893) are
preceded by “D.E.” All references to the Bankruptcy Court’s
docket (No. 15-BK-74795) are preceded by “Bankr. D.E.”
                                                                            2

Stephen S. Vaccaro (“Vaccaro”), Debtor’s former husband.                        (See

Vaccaro v. Lynch, New York State, Supreme Court, Index No. 38437-

10 (the “State Action”).)               Vaccaro is a creditor in Debtor’s

bankruptcy case where many of the proceedings concern disputes

arising    from     their     divorce   and   their      monetary     and   property

interests.        See Lynch v. Vaccaro, 566 B.R. 290, 292-93 (E.D.N.Y.

2017), aff’d, Frank v. Lynch, 728 F. App’x 71 (2d Cir. 2018).                     As

relevant here, the state court entered various orders including an

order, as amended on May 3, 2013, distributing Debtor’s and

Vaccaro’s assets (State Order, Bankr. D.E. 135-2) and another order

on May 3, 2013, appointing Vaccaro as temporary receiver of certain

properties formerly owned by Debtor and Vaccaro (Receiver Order,

Bankr. D.E. 135-4).

II.   The Civil Rights Action

             On    August 7, 2015,       Debtor    initiated      a   civil    rights

action pursuant to 42 U.S.C. § 1983 and New York law against

Vaccaro, among others, under the caption Lynch v. Village of Sag

Harbor,   No.      15-CV-4630    (Donnelly,       J.),   in   the     United   States

District Court for the Eastern District of New York (the “Civil

Rights Action”).       There, Debtor alleges she was wrongfully evicted

from a home previously owned by both Debtor and Vaccaro without

proper    legal     process    or   justification.         Like     the   Bankruptcy

proceeding, the Civil Rights Action heavily implicates the State



                                          3

Action and the distribution of the parties’ monetary and property

interests.                         The Civil Rights Action is still pending.

III. The Bankruptcy Proceeding

                             On November 9, 2015, Debtor filed a voluntary petition

in the Bankruptcy Court, seeking bankruptcy relief under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”).

(See generally Pet., Bankr. D.E. 1.)                                           On June 28, 2017, after many

extensions and a failed attempt at mediation, the Bankruptcy Court

entered an order converting Debtor’s case to Chapter 7 (the

“Conversation Order”) and appointed R. Kenneth Barnard as the

Chapter 7 Trustee (the “Trustee”).3                                           (See Conversion Order, Bankr.

D.E. 457; Trustee App’t, Bankr. D.E. 458.)

                             On         December               1,    2017,   the   Trustee   sought   an   order

directing Debtor to turn over certain financial information as

necessary to the administration of the estate (the “Turnover

Motion”).                      (Turnover Mot., Bankr. D.E. 553.)                        The Trustee reasoned

that Debtor failed to file tax returns since 2008 and did not

cooperate in providing information regarding the Properties.                                               (See

generally Turnover Mot.)                                            On December 12, 2017, Debtor requested

an adjournment of the Turnover Motion arguing that “she is unable



3 On September 20, 2018, this Court affirmed the Conversion
Order. Lynch v. Barnard, 590 B.R. 30, 31 (E.D.N.Y. 2018). On
February 18, 2020, the Second Circuit issued a summary order
affirming the Court’s Order dismissing Debtor’s appeal of the
Conversion Order. In re Lynch, 795 F. App’x 57 (2d Cir. 2020).

                                                                         4

to provide the information [the Trustee] requested without first

getting                  information                           that   was   requested   from   others    via   2004

examinations.”                                (Dec. 12, 2017 Letter, Bankr. D.E. 564, at 2.)                    On

January 19, 2018, the Bankruptcy Court issued an order granting

the Turnover Motion (the “Turnover Order”).                                                    (Turnover Order,

Bankr. D.E. 591.)

              A.             Debtor’s Bankruptcy Rule 2004 Applications

                             On January 8, 2016, while represented by counsel, Debtor

filed              an         application                       pursuant    to   Federal   Rule   of    Bankruptcy

Procedure 20044 (“Rule 2004”) requesting authorization to issue

subpoenas to Vaccaro for the production of documents and for an

oral examination to “adequately investigate the financial affairs

of Vaccaro relative to property of the bankruptcy estate” (the

“Vaccaro 2004 Application”).                                            (Vaccaro 2004 App., Bankr. D.E. 69,

¶ 4.)               Specifically, Debtor stated “it is necessary to effectuate

a turnover of all documents relating to and pertaining to the

financial condition of Vaccaro, [Appetizing d/b/a Twice Upon on a

Bagel (“Appetizing”)], and Ivy Realty, LLC (“Ivy”), which may




4 Federal Rule of Bankruptcy Procedure 2004 “allows the court, on
motion of any party in interest, to order the examination of any
entity if such examination relates to the acts, conduct, or
property or to the liabilities and financial condition of the
debtor’s estate. Indeed, the scope of this examination is
broader than discovery permitted under the Federal Rules of
Civil Procedure.” In re Corso, 328 B.R. 375, 383 (E.D.N.Y.
2005) (internal quotation marks, citation, and ellipsis
omitted).
                                                                            5

reflect, among other things, transfers of property of the estate

to Vaccaro, revenues generated by estate property not accounted

for and/or improperly retained by Vaccaro, and estate properties

misused and mismanaged by Vaccaro while appointed receiver over

marital                     properties.”5                           (Vaccaro     2004   App.    ¶    7.)        On

January 12, 2016, the Bankruptcy Court entered its standard ex

parte order granting the Vaccaro 2004 Application subject to

Vaccaro’s right to move to quash.                                               (Jan. 12, 2016 Order, Bankr.

D.E. 74.)

                             By         subpoena                 dated    February 16, 2016,   Debtor      noticed

Vaccaro for an oral examination (Vaccaro Subpoena, Bankr. D.E.

135-10) and requested that Vaccaro produce documents responsive to

50 different categories (Vaccaro Subpoena, Schedule A, at ECF

pp. 5-11).                             By         letter          dated    March 8, 2016,   Debtor   served    an

addendum that sought ten additional categories of documents. (See,

Mot. to Quash, Bankr. D.E. 135-1, ¶ 51; Addendum to Schedule A,

Bankr. D.E. 135-11.)                                           On March 18, 2016, Vaccaro filed a motion to

quash the Rule 2004 subpoena.                                             (Notice of Mot. Quash, Bankr. D.E.

135.)               On September 14, 2016, the Bankruptcy Court held a hearing

to discuss the motion.                                          Thereafter, the Bankruptcy Court adjourned

the                hearings                           from         December 7, 2016,        February 15, 2017,




5 Debtor’s interests in Appetizing and Ivy were transferred to
Vaccaro by order of the state court. (Schedules, Bankr.
D.E. 19, at ECF p. 8.)
                                                                           6

March 22, 2017,     to   June 28, 2017     when   the   Bankruptcy   Court

adjourned the motion to quash sine die with leave to renew.

             On July 8, 2016, while represented by counsel, Debtor

filed an application for a Rule 2004 examination of Appetizing and

Ivy (the “Entities”) (the “Entities 2004 Application”).         (Entities

2004 App., Bankr. D.E. 247.)        On July 16, 2016, the Bankruptcy

Court entered its standard ex parte order granting the application

subject to the Entities’ rights to move to quash any subsequently

issued subpoena.    (July 16, 2016 Order, Bankr. D.E. 255.)

             By letter dated January 10, 2018, after the Trustee

filed the Turnover Motion, Debtor, acting pro se, filed a renewed

request for Rule 2004 examinations of Vaccaro and the Entities

(the “Renewed 2004 Application”).        (Renewed 2004 App., Bankr. D.E.

585.)    On January 31, 2018, Vaccaro renewed his motion to quash.

(Vaccaro Suppl. Affirmation, Bankr. D.E. 606.)

        B.   The Bankruptcy Rule 2004 Order

             On February 23, 2018, the Bankruptcy Court issued an

order granting, in part, Debtor’s Renewed 2004 Application and

denying, in part, Vaccaro’s renewed motion to quash (the “2004

Order”).     (2004 Order, Bankr. D.E. 613.)         The Bankruptcy Court

ordered Vaccaro and the Entities to produce documents regarding

the Properties.    (2004 Order at 14.)     The Bankruptcy Court further

ordered the Entities to produce federal and state tax returns from

2009 through 2013.       (2004 Order at 14.)      Finally, the Bankruptcy

                                    7

Court ordered Vaccaro to produce various documents responsive to

seven broad categories of documents.                (2004 Order at 14.)

               The    Bankruptcy       Court     denied     Debtor’s        request     for

Vaccaro’s personal financial information finding that it “was the

subject    of        the    Divorce    Action,     in     which    the      State     Court

administered the marital assets including the Properties and the

Entities, oversaw the appointment of Vaccaro as receiver and

eventually vacated the order appointing Vaccaro as receiver.”

(2004 Order at 12.)            Further, the Bankruptcy Court recognized that

the state court denied Debtor’s request for an accounting in an

April 1, 2015          order     and   therefore        found     Vaccaro’s         alleged

misconduct      “already        addressed.”        (2004       Order   at    12.)       The

Bankruptcy Court did not, however, “preclude Debtor from obtaining

certain documents from Vaccaro related to the Properties, even if

created while he was receiver.”                   (2004 Order at 12-13.)                The

Bankruptcy Court also denied Debtor’s request for information

related to the Civil Rights Action because the Trustee abandoned

the estate’s interest in the Civil Rights Action and “the proper

forum for Debtor to seek information related to the Civil Rights

Action    is    in    the    court”    overseeing       that    action      and   not   the

Bankruptcy Court.           (2004 Order at 13.)

               The Bankruptcy Court further denied the Renewed 2004

Application to the extent it sought oral examinations “given the

high level of acrimony between Debtor and Vaccaro” and because the

                                           8

information Debtor needed to comply with the Turnover Order should

be contained in documents.         (2004 Order at 13.)         The Bankruptcy

Court    opined   that   oral   examinations     “would   not    benefit    the

administration of this estate or advance the just, speedy and

inexpensive     determination   of   the   issues   presented,     but   could

instead foment additional litigation over the conduct of the

examinations.”      (2004 Order at 13 (citing Bankruptcy Rule 1001).)

        C.   The Bankruptcy Court’s Reconsideration Order

             On March 12, 2018, Debtor, appearing pro se, filed a

motion seeking reconsideration and/or re-argument of the 2004

Order    (the   “Reconsideration     Motion”).      (Recons.    Mot.,    Bankr.

D.E. 628.)      In support, Debtor argued her “right to conduct a 2004

examination of Vaccaro regarding his filings and representations

that significantly affected the administration of the case, its

assets, and liabilities.”        (Recons. Mot. at 8.)           Specifically,

Debtor argued, among other things, that she was “actually deprived

from acting as debtor in possession” during the Chapter 11 phase

due to unspecified “frauds that Vaccaro perpetrated in this case.”

(Recons. Mot. at 12.)      Debtor also argued that her prior counsel

consented to various adjournments “over her vehement objections”

(Recons. Mot. at 13) and negotiated a “terrible deal,” i.e., the

settlement she was “forced into” and withdrew.            (Recons. Mot. at

13.)    Debtor also argued that she was entitled to documents and an

oral examination of Vaccaro in connection to his claims against

                                      9

the estate, which were filed after Rule 2004 examination requests.

Further, Debtor argued that she “had not been able to file her

personal tax returns for any years after 2008 due to Vaccaro

withholding information” and that her request for a 2004 oral

examination is necessary “to get these records.”                  (Recons. Mot. at

8 n.12.)

             As for the Entities 2004 Application, Debtor argued that

several, but not all, tax returns were provided and that she could

not comply with the Turnover Order until there is full compliance

with the 2004 Order.           (Recons. Mot. at 9-11.)          Debtor argued that

certain tax returns were withheld by a bookkeeper “who had not

been paid” and was “still in the employ of one of the principals

of the Entities,” and that “potential fabrication [was] being used

to avoid, evade and delay the production of the information

requested.”      (Recons. Mot. at 9.)             Moreover, Debtor argued that a

review     of    the    tax      returns      produced    revealed     “potentially

fraudulent reporting.”              (Recons. Mot. at 9.)        Debtor also faults

the Trustee for “refus[ing] to take any measures to compel the

production       of    the     outstanding      discovery     requests”      from    the

Entities.       (Recons. Mot. at 9-10.)

             Finally,        Debtor    argued      that   the    Bankruptcy         Court

committed       “mistake       of    fact.”        (Recons.     Mot.    at     17-20.)

Specifically,         Debtor    argued     that    (1) the    State    Order    was    a

decision, and not a judgment, and therefore Debtor’s interests in

                                           10

the assets awarded to Vaccaro were effective on July 16, 2013, the

date of the divorce judgment (Recons. Mot. at 17, ¶ 1); (2) the

State Action did not address Debtor’s interest in Ivy (Recons.

Mot. at 17, ¶ 2); (3) the state court did not enter an order

appointing Vaccaro as receiver but only indicated it would (Recons.

Mot. at 18, ¶ 3); and (4) the April 1, 2015 Order appointing

O’Brien as receiver was “void” because it was entered in violation

of a stay (Recons. Mot. at 18-19, ¶ 4).

             On    November   19,     2018,   the   Bankruptcy   Court    denied

reconsideration of the 2004 Order under Federal Rules of Civil

Procedure 59(e) and 60(b) as incorporated by Bankruptcy Rules 9023

and 9024.         (See Recons. Order, Bankr. D.E. 788).             First, the

Bankruptcy Court found reconsideration was not appropriate under

Federal Rule of Civil Procedure 59(e) because Debtor did not point

to any “facts or case law which were overlooked” instead finding

that Debtor sought “a ‘do-over’ of the Renewed 2004 Application.”

(Recons. Order at 8.)         The court then rejected Debtor’s argument

that   the    Bankruptcy      Court     overlooked    allegations      regarding

Vaccaro’s    actions    and   representations        in   connection   with   the

appointment of a receiver as “addressed by prior orders.” (Recons.

Order at 8.)        The Bankruptcy Court similarly rejected Debtor’s

assertions that Vaccaro’s conduct caused the Court to improperly

enter the Conversion Order as a “disguised attempt to relitigate



                                        11

the Conversion Order,” which was appealed and affirmed.               (Recons.

Order at 8-9.)

             Second,    the   Bankruptcy    Court   denied    reconsideration

under Federal Rule of Evidence 60(b) and found that Debtor did not

provide the Court with a mistake in law or fact regarding the

calculation of time that Debtor’s case was in its chapter 11 phase.

(Recons. Order at 10.)        Further, Debtor did not present the court

with a mistake in law or fact to negate the Bankruptcy Court’s

interpretation of certain State Action orders.             (Recons. Order at

10.)     The court also denied Debtor’s motion to the extent she

argued that her prior counsel prevented her from pursuing Rule

2004 examinations.        (Recons. Order at 10.)        Finally, the court

determined that Debtor failed to prove that Vaccaro’s pre- and

post-petition actions constituted “fraud, misrepresentation, or

misconduct” by clear and convincing evidence.                 (Recons. Order

at 11.)    This appeal followed.

                                   DISCUSSION

             Pursuant    to   28   U.S.C.    §   158(a),     this   Court   has

jurisdiction to hear appeals from final orders of a bankruptcy

court.    See 28 U.S.C. § 158(a) (“The district courts of the United

States shall have jurisdiction to hear appeals . . . from final

judgments, orders, and decrees; . . .            and, with leave of court,

from other interlocutory orders and decrees . . . of bankruptcy

judges.”).     An appeal must be dismissed where the district court

                                       12

lacks jurisdiction under Sections 158(a)(1) or (a)(3).                   See In re

China Med. Techs., Inc., No. 13-CV-6222, 2013 WL 6667789, at *4

(S.D.N.Y. Dec. 17, 2013) (citing In re Quigley Co., Inc., 323 B.R.

70, 73 (S.D.N.Y.2005); In re Prudential Lines, Inc., 59 F.3d 327,

331 (2d Cir. 1995)).

             Under   28    U.S.C.   §   158(a)(1)        and   Federal    Rule    of

Bankruptcy Procedure 8001(a), final orders of a bankruptcy court

may be appealed as of right.             A “bankruptcy court’s order is

‘final’ if it completely resolves all of the issues pertaining to

a discrete claim, including issues as to the proper relief.”

Hongkong & Shanghai Banking Corp. Ltd. v. Brandt for CFG Peru Invs.

Pte. Ltd. (Singapore), No. 17-CV-6672, 2017 WL 6729191, at *2

(S.D.N.Y. Dec. 29, 2017) (quoting In re Adelphia Commc’ns Corp.,

333   B.R.    649,   656    (S.D.N.Y.        2005)).      “Because     bankruptcy

proceedings    can    persist   for     years,     the    Second     Circuit     has

determined that the intent of the governing statute is to allow

for immediate appeal from bankruptcy court orders that ‘finally

dispose of discrete disputes within the larger case.’”                           Id.

(quoting In re Fugazy Exp., Inc., 982 F.2d 769, 775 (2d Cir.

1992)).   A “‘dispute, for appealability purposes in the bankruptcy

context, means at least an entire claim on which relief may be

granted.’”    Id.    (quoting Fugazy, 982 F.2d at 775-76).




                                        13

                             The parties do not explicitly address whether the Court

has jurisdiction over all or part of this appeal.6                                             As noted by

the Bankruptcy Court, “[s]everal courts have found that bankruptcy

court orders in regards to discovery, including Rule 2004 orders,

are not final orders for purposes of appeals to district court.”

(Recons. Order at 9 n.10.)                                         The Court agrees and the Court lacks

jurisdiction to consider this appeal to the extent it challenges

the 2004 Order.                                 See Lothian Oil (USA), Inc. v. Sokol, 526 F. App’x

105, 108 (2d Cir. 2013) (“discovery orders are non-appealable

interlocutory orders”) (citing Baker v. F & F Inv., 470 F.2d 778,

780 n.3 (2d Cir. 1972)); In re Chateaugay, 120 B.R. 707 (S.D.N.Y.

1990)              (bankruptcy                           court’s   order   denying   application   for   2004



6 In reply, however, Debtor argues that the Court should invoke
the collateral order doctrine because “if Debtor is deprived of
the right to conduct discovery and examination of Vaccaro while
the case continues to proceed, it removes her rights and ability
to present a fair defense of the issues being heard.” (Debtor
Reply, D.E. 10, at 11-12.) “The collateral order doctrine
requires, inter alia, that an order be effectively otherwise
unreviewable.” Hongkong, 2017 WL 6729191, at *3 (citation
omitted). The Second Circuit has stated that “‘[m]ost orders
granting discovery are not final decisions because they are
effectively reviewable on appeal from a final judgment, . . . or
by an appeal from a contempt citation after the target of a
subpoena resists the challenged order.’” Id. (quoting Em Ltd.
v. Rep. of Arg., 695 F.3d 201, 206 (2d Cir. 2012) (ellipsis in
original)). Thus, Debtor “appears to have two vehicles
available to challenge a discovery order: ‘comply with the order
and challenge it at the conclusion of the discrete dispute or
refuse to comply and contest the order’s validity when held in
contempt for the refusal.’” Id. (quoting In re Royce, 466 B.R.
81, 89 (S.D. Tex. 2012) (collecting cases)) (alterations
omitted). Therefore, the collateral order doctrine is
inapplicable.
                                                                      14

examination      was    an   interlocutory       order);    Hongkong,    2017    WL

6729191, at *2 (noting that courts routinely find that “bankruptcy

court   orders    granting     or    denying     discovery,      including   orders

related to Rule 2004 discovery, are not final for the purposes of

an appeal to a district court.”) (collecting cases); Aetna Cas. &

Sur. Co. v. Glinka, 154 B.R. 862, 866-67 (D. Vt. 1993).

           Where, as here, the Court lacks “jurisdiction to review

an interlocutory order of the [bankruptcy] court, [it] generally

will also lack jurisdiction to review a subsequent interlocutory

order denying reconsideration of that order.”                 Lauro v. Comm’r of

Soc. Sec., 644 F. App’x 88, 89 (2d Cir. 2016) (citing Petrello v.

White, 533 F.3d 110, 114 (2d Cir. 2008)).                     The 2004 Order is

interlocutory and non-appealable and thus “the denial of a motion

that seeks reconsideration of the [2004 Order] is likewise not

appealable under Petrello.”               Id.; Prince v. Ethiopian Airlines,

646 F. App’x 45, 47 (2d Cir. 2016) (“Because the [original] opinion

was not a ‘final decision,’ neither was the [ ] order denying

reconsideration of that decision.”); Murphy v. City of Stamford,

634 F. App’x 804, 805 (2d Cir. 2015) (same).                     Accordingly, the

Court lacks jurisdiction to review the Reconsideration Order.

           Given       Debtor’s     pro    se   status,    the   Court   considers

whether the Reconsideration Order warrants interlocutory review.

The Court may hear appeals of non-final orders from bankruptcy

courts as a matter of discretion pursuant to 28 U.S.C. § 158(a)(3).

                                           15

See In re Kassover, 343 F.3d 91, 94 (2d Cir. 2003).                When deciding

to hear a non-final order, the Court analyzes “‘whether: (1) such

order involves a controlling question of law, (2) as to which there

is   substantial     ground   for   difference     of   opinion,      and    (3) an

immediate appeal from the order may materially advance the ultimate

termination of the litigation;’ all three criteria must be met.”

Hongkong, 2017 WL 6729191, at *4).            “‘The Second Circuit cautions

that in applying these criteria, only exceptional circumstances

will justify a departure from the basic policy of postponing

appellate review until after the entry of judgment.’” Id. (quoting

Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, 987 F.

Supp. 2d 309, 311 (S.D.N.Y. 2013)).           Indeed, “interlocutory appeal

is ‘a rare exception to the final judgment rule that generally

prohibits piecemeal appeals.’”             Id. (quoting Koehler v. Bank of

Bermuda Ltd., 101 F.3d 863, 865 (2d Cir. 1996)).

             Here,   there    are    “no    circumstances,       exceptional     or

otherwise,     sufficient     to    justify    exercise     of    this      Court’s

discretion to permit an interlocutory appeal.”               In re China Med.,

2013 WL 6667789, at *10.            The issues before the Court do not

present any controlling questions of law.                   See id.         Indeed,

“[q]uestions    that    arise      during    the   course   of    a   bankruptcy

proceeding concerning the appropriate scope of discovery and that

do not involve controlling questions of law are left to the sound

discretion of the court that is fully familiar with the entire

                                       16

proceeding—the bankruptcy judge.”          In re Towers Fin. Corp., 164

B.R. 719, 721 (S.D.N.Y. 1994).            Moreover, and importantly, the

appeal would not advance the ultimate termination of the Bankruptcy

Proceeding when considering the tortured and contentious nature of

the Bankruptcy Proceeding, the State Action, and the Civil Rights

Action.   “[R]equiring this Court to review the bankruptcy court’s

order   would   be   intensive    and     time-consuming,   generating   an

unnecessary roadblock for the bankruptcy proceedings.”          Hongkong,

2017 WL 6729191, at *6.          “In light of the role of Rule 2004

examinations in pre-litigation discovery, the current appeal, if

permitted, would prolong rather than hasten the termination of the

litigation.”    Id. (internal citation and quotation marks omitted).

Therefore, leave to file an interlocutory appeal is DENIED.

                                 CONCLUSION

           Accordingly, leave to file an interlocutory appeal is

DENIED and Debtor’s appeal is DISMISSED for lack of jurisdiction.

Defendants are directed to confer and provide pro se Debtor with

a copy of this Memorandum and Order and file proof of service on

ECF within thirty (30) days of the date of this Order.          The Clerk

of the Court is directed to mark this case CLOSED.

                                           SO ORDERED.


                                           /s/ JOANNA SEYBERT______
                                           JOANNA SEYBERT, U.S.D.J.
Dated: April    9 , 2020
Central Islip, New York
                                     17

